The County of Guadalupe,




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                October 3, 2014

                                             No. 04-14-00497-CV

                                                 David GOAD,
                                                   Appellant

                                                        v.

                             THE COUNTY OF GUADALUPE, TEXAS,
                                         Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-1923-CV
                                   William Old, Judge Presiding


                                                ORDER
        On July 7, 2014, appellant filed a notice of appeal from the trial court’s June 4, 2014
judgment. 1 On September 30, 2014, appellant filed an affidavit of inability to pay costs in this
court. It appears appellant did not file his affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on July 7, 2014, the date his notice of appeal was filed, or a
motion for extension of time to file the affidavit was due in this court fifteen days later, on July
22, 2014. See TEX. R. APP. P. 20.1(c)(1), (3).

        We construe the affidavit filed in this court as a motion for extension of time to file the
affidavit in the trial court. Although the affidavit was filed outside the fifteen-day deadline set
forth in Rule 20.1(3), an untimely affidavit of indigence can be “adequate to fulfill the
fundamental purpose of Rule 20.1.” Higgins v. Randall County Sheriff’s Office, 257 S.W.3d 684
(Tex. 2008). Accordingly, we GRANT the motion to extend time to file an affidavit of inability
to pay costs.

         We ORDER the clerk of this court to send copies of the affidavit and this order to the
district clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).
1
  This is the date the notice of appeal was filed in the trial court. The notice of appeal was not forwarded to this
court until July 16, 2014. The date of the judgment is based on a statement in the notice of appeal – the clerk’s
record has not yet been filed.
      We further ORDER the deadline for filing a contest to the affidavit of indigence is
October 13, 2014. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1).



                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court